Braley, J.
The intervenor Henry A. Vincent made application to the commissioner on October 27, 1924, for a permit to build a third class building on his land No. 18 Albion Street in that part of Boston formerly Hyde Park, and filed therewith plans showing its construction. While a building permit was issued, which the petitioners concede was in accordance with the building laws of the city, they contend that the erection of the house was in violation of the zoning law. St. 1924, c. 488.
The rectangular parcel of land on which the house stands extends from Albion Street to Milton Avenue, and on June 5, 1924, when the act was approved, there were buildings on three of the four corners of the premises. The entire parcel and the buildings thereon were owned by Vincent. A plan is made part of the record. It is found by the single justice, following the auditor’s report, that the lines, figures, words and drawings on the plan constitute a correct statement and representation of the size, shape and dimensions and distances between various points and lines of the land and the various structures and parts. As shown by the plan, there were two houses in diagonally opposite corners, one facing *241Albion Street and number 16 thereon, the other with a garage beside it facing Milton Avenue. The fourth corner was vacant, and in this area, fronting on Albion Street and near the house standing on the parcel also facing Albion Street, Vincent began the “new house early in December, 1924.
The zoning act provides in § 11, “. . . There shall be behind every building ... a rear yard .... There shall be a side yard on each side of every building . . . ”, and it is found that there is insufficient space between the house No. 16 Albion Street and the new house to provide the required side yard for No. 16, and for the new house. The importance of the provisions which reserve as open spaces portions of the land surrounding dwelling houses for rear and side yards, is manifest.
The question for decision, therefore, is whether such provisions are applicable to land adjacent to houses which were standing at the date of the enactment. If they are, open spaces were reserved for that class of houses.
The Legislature had power to enact the statute. Opinion of the Justices, 234 Mass. 597. Inspector of Buildings of Lowell v. Stoklosa, 250 Mass. 52. If the use of land for the erection of dwelling houses could be restricted after its passage such use could be restricted as to houses in existence at the date of the statute. The property was subject to the police power, and the restrictions imposed were equally burdensome. Chase v. Proprietors of Revere House, 232 Mass. 88. Brett v. Building Commissioner of Brookline, 250 Mass. 73. It is provided by § 22, that “In interpreting and applying the provisions of this act they shall be held to be the minimum requirements for the protection of health, safety, convenience and welfare of the inhabitants of the city of Boston,” and in the last paragraph of § 10 it is declared, that “No lot shall be so reduced that the yards, courts or other spaces shall be smaller than prescribed in this act. No yard, court or other open space shall at any time be counted as required open space for more than one building.” The only exceptions from the operation of the act appear in § 23: “Nothing in this act shall require any change in the plans, construction or intended use of a building *242for which a building permit has heretofore been issued, and the construction of which shall have been diligently prosecuted within six months of the date of such permit, and the ground story framework of which, including the second tier of beams, shall have been completed within such six months, and which entire building shall be completed according to such plans as filed within two years from the date this act takes effect.”
If the side yard and rear yard lines are drawn as shown in red on the plan, it is impossible to allocate to the new house a lot having the required area and rear yard. The permit was improvidently granted, and the new house by its size and location violates the law. It was the duty of the building commissioner under § 18, upon being seasonably notified in writing by the petitioners of the violation, to take immediate steps to enforce the provisions of the statute. The petitioners by his failure to act are persons aggrieved within the meaning of this section, and may establish their rights by the present action. Ayer v. Commissioner on Height of Buildings in Boston, 242 Mass. 30. O’Brien v. Turner, 255 Mass. 84.
A writ of mandamus accordingly is to issue commanding the commissioner forthwith to revoke the permit, and to institute and prosecute appropriate proceedings to cause the removal of the house.

So ordered.